Case 8:20-cv-02141-JVS-ADS Document 43 Filed 11/17/20 Page 1 of 2 Page ID #:84



1      PILLSBURY WINTHROP SHAW
       PITTMAN LLP
2      MICHAEL R. KREINER, SBN 316625
       725 S. Figueroa St., Suite 2800                              JS-6
3      Los Angeles, CA 90017
       Telephone: 213-488-7100
4      Facsimile: 213-629-1033
       E-mail:
5      michael.kreiner@pillsburylaw.com
6      Attorneys for Defendant and Counter-
       Defendant Atlantic Natural foods, LLC
7
8                         UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
9                              SOUTHERN DIVISION
10
11   Atlantic Natural Foods, LLC,                Case No. 8:20-cv-02141-JVS-ADS
12                                  Plaintiff,   ORDER GRANTING JOINT
                                                 STIPULATION FOR DISMISSAL
13          v.
14   Chipotle Mexican Grill, Inc. and
     CMG Pepper, LLC et al.,                     Judge:   Hon. James V. Selna
15
                              Defendants.        Case Transferred: November 6, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING
     JOINT STIPULATION                                          Case No. 8:20-CV-02141-JLS-DFM
                                                                                 4833-0692-0914.v1
Case 8:20-cv-02141-JVS-ADS Document 43 Filed 11/17/20 Page 2 of 2 Page ID #:85



 1                                         ORDER
 2         The Court having considered the Joint Stipulation of Voluntary Dismissal
 3 Without Prejudice submitted by Plaintiff Atlantic Natural Foods, LLC and Defendants
 4 Chipotle Mexican Grill, Inc. and CMG Pepper, LLC, and good cause being found, it is
 5 hereby ORDERED that this action is dismissed in its entirety, without prejudice to
 6 any of the claims or defenses asserted by the parties herein. This dismissal shall be
 7 deemed to be of no future effect or consequence for purposes of Fed. R. Civ. P.
 8 41(a)(1)(B), second sentence.
 9
10         Good cause appearing, IT IS SO ORDERED.
11
12
13
14 Date: November 17, 2020                       ________________________________
                                                 Hon. James V. Selna
15                                               United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28                                              2
     [PROPOSED] ORDER GRANTING
     JOINT STIPULATION                                           Case No. 8:20-CV-02141-JLS-DFM
                                                                                  4833-0692-0914.v1
